United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 6, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-41292
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                           DAVID SANTOS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-279-ALL
                      --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          David Santos appeals his sentence resulting from his

jury-trial conviction for conspiracy to possess marijuana, in

violation of 21 U.S.C. §§ 846 and 841.      Santos contends that

the district court did not make the specific findings required

to justify the imposition of a two-level increase in his offense

level for obstruction of justice based on his allegedly perjurious



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
trial testimony, pursuant to U.S.S.G. § 3C1.1.           Santos contends

that the district court erred by failing to specify which parts of

his testimony were perjurious.

            We review the district court’s factual finding that a

defendant   has    obstructed   justice   under   U.S.S.G.   §   3C1.1   for

clear error.      United States v. Adam, 296 F.3d 327, 334 (5th Cir.

2002).   When the defendant objected in the district court to the

imposition of an obstruction-of-justice enhancement, but did not

also object that the district court’s findings that he committed

perjury were inadequate, review of the latter issue is for plain

error.   See United States v. Holman, 314 F.3d 837, 846 (7th Cir.

2002), cert. denied, 123 S. Ct. 2238 (2003).

            The district court’s statements at sentencing and its

adoption of the presentence report and addendum, which specifically

delineated those portions of Santos’s testimony that were contra-

dictory to those of government witnesses, were sufficient to

justify the obstruction-of-justice enhancement; and the district

court’s findings were adequate.          See United States v. Haas, 171

F.3d 259, 268 (5th Cir. 1999).

            AFFIRMED.




                                   -2-